Citation Nr: 1706327	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for corns and calluses of the right foot (claimed as bilateral feet condition).

2. Entitlement to a disability rating in excess of 10 percent for corns and calluses of the left foot (claimed as bilateral feet condition).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1982 to June 1986.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a June 2011 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction ("AOJ").  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

The Veteran was last afforded a VA examination addressing the nature and severity of his service-connected corns and calluses (bilateral feet condition) in December 2010.  In the December 2010 VA examination, the VA examiner concluded that there was no change in the Veteran's diagnosis of scars, superficial, tender and painful left foot and right foot, and that his usual occupation and daily activities were not affected by his condition.  The examination report provides very little detail as to the severity of the Veteran's service connected disability and appears to focus more on scars on his feet then the actual disability.  Furthermore, the Board notes that in an earlier April 2009 VA examination (VAX) report, the VA examiner stated that the Veteran's diagnosed was changed to status post bilateral fifth toes surgeries with scars, degenerative joint disease (DJD), corns, calluses, and hallux valgus of the right foot.  Significantly, the Veteran maintains in both his March 2012 notice of disagreement and through a September 2016 statement from his representative that his service-connected right and left foot disabilities are of greater severity than reflected in the current 10 percent disability rating for each foot.  

In light of the fact that the Veteran last underwent a VA examination in December 2010, and that it is not entirely clear from the available evidence whether and to what extent, if any, the symptoms of the Veteran's service-connected right and left foot disabilities warrant the assignment of separate ratings, and that the Veteran's asserts that his bilateral foot symptoms impacts his employability, the Board finds that a more contemporaneous VA examination is warranted.  Green v. Derwinski, 1 Vet. App. 121(1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994). 

In addition, the Veteran should be given an opportunity to identify any healthcare providers who have provided treatment for his service-connected right and left foot disabilities.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran provide sufficient information, and if necessary, authorization, to allow VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

2. Obtain all outstanding, pertinent VA medical records from March 2016 to the present.

3.  Then, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the severity of his service-connected right and left foot disabilities.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should provide the following:  

(a) Identify all pathology related to the Veteran's feet and toes.  

(b) With respect to each foot, the examiner should provide an opinion as to whether the overall degree of impairment is best characterized as mild, moderate, moderately severe, or severe.  

(c) Provide range of motion findings of each foot, expressed in degrees. 

(d)  The examiner should fully describe any and all functional deficits associated with each of the Veteran's feet due to his service connected disability.   In so doing, the examiner should identify each disability affecting each foot, such as scars, DJD, corn, calluses, and hallux valgus, and separately identify the symptoms associated with each disability.  If there is overlap in symptomatology between two or more disabilities, that fact should be noted.  In providing this evaluation, the examiner is requested to reconcile the findings in the April 2009 VAX indicating that the Veteran's disability had increased in severity and the December 2010 VA examination report reflecting that there had been no changes.  

(e) The examiner should also describe the impact of the Veteran's right and left foot disabilities on his occupational and social functioning.

4.  After ensuring compliance with the development requested above, readjudicate the claims, to include consideration of whether separate ratings are warranted.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




